Name: Commission Regulation (EC) No 1727/1999 of 28 July 1999 laying down certain detailed rules for the application of Council Regulation (EEC) No 2158/92 on protection of the Community's forests against fire
 Type: Regulation
 Subject Matter: environmental policy;  deterioration of the environment;  forestry
 Date Published: nan

 Avis juridique important|31999R1727Commission Regulation (EC) No 1727/1999 of 28 July 1999 laying down certain detailed rules for the application of Council Regulation (EEC) No 2158/92 on protection of the Community's forests against fire Official Journal L 203 , 03/08/1999 P. 0041 - 0052COMMISSION REGULATION (EC) No 1727/1999of 28 July 1999laying down certain detailed rules for the application of Council Regulation (EEC) No 2158/92 on protection of the Community's forests against fireTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the 'Meaty establishing the European Community,Having regard to Council Regulation (EEC) No 2158/92 of 23 July 1992 on protection of the Community's forests against fire(1), as amended by Regulation (EC) No 308/97(2), and in particular Article 4(4) thereof,(1) Whereas Regulation (EEC) No 2158/92 provides for a financial contribution from the Community to measures to improve the protection of forests against fire;(2) Whereas Article 4(3) of that Regulation provides that Community financing is to be granted primarily for forest-fire protection programmes submitted by the Member States;(3) Whereas, in the interests of effectiveness and in order to simplify and rationalise procedures at national and Community level, the various measures for which Community assistance is requested should be brought together in an annual national plan for each Member State;(4) Whereas detailed rules should be adopted on how aid applications under the national programmes should be presented and the information they must contain in order to expedite examination thereof;(5) Whereas a system of advance payments of Community assistance should be introduced to assist Member States in the proper financial management of their national programme;(6) Whereas applications submitted to the Commission by the Member States for the payment of advances and balances under the national programme should contain certain information to help establish the regularity of expenditure;(7) Whereas the Commission should be informed that the measures are being implemented in accordance with the conditions and within the time limit laid down in the decision granting aid;(8) Whereas the Member States are required to adopt the provisions necessary to ensure that effective checks are carried out on the implementation of measures under the national programme;(9) Whereas Article 8 of Regulation (EEC) No 2158/92 and Regulation (EC, Euratom) No 2988/95 of 18 December 1995 on the protection of the European Communities' financial interests(3) require the Member States to ascertain the effective and regular nature of the operations financed by the Community and to recover sums lost as a result of irregularities or negligence; whereas such sums represent unjustified expenditure from the Community budget and must therefore be reimbursed to the Community;(10) Whereas, if the Commission's checks pursuant to Article 8 of Regulation (EEC) No 2158/92 reveal an irregularity, the Member State should have the opportunity to express its opinion on the-situation noted; whereas, where the irregularity is confirmed and the sums concerned represent unjustified expenditure from the Community budget, they should be reimbursed to the Community;(11) Whereas Commission Regulation (EEC) No 1170/93(4) as amended by Regulation (EC) No 1460/98(5), should therefore be repealed;(12) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Forestry Committee,HAS ADOPTED THIS REGULATION:Article l1. The programmes provided for in Article 4 of Regulation (EEC) No 2158/92 shall' be drawn up each year at national level. National programmes shall cover all the applications for assistance submitted under the aforementioned Article 4. They shall contain the information and supporting documents indicated in Annex I to this Regulation and relate to the information specified in Article 2. The Member States shall forward their programmes to the Commission in duplicate, in the form indicated in Annex I.2. National programmes as referred to in paragraph 1 shall run for not more than three years from the date of notification of the Commission Decision provided for in Article 6 of Regulation (EEC) No 2158/92. They may not be extended.Article 2Programmes as referred to in Article l shall comprise:(a) a schedule of the supporting documents to be provided by beneficiaries; "supporting documents" means any document drawn up in accordance either with the laws or regulations of the Member State concerned, or with measures adopted by the competent authority, which afford evidence that the conditions attached to each individual application have been met. The schedule shall give the term applied to each document and the provisions or measures under which it is drawn up and a brief description of the content of such documents;(b) specimens of the forms on which beneficiaries are to submit their applications for payment. Such forms must include at least a summary of the expenditure incurred and a comparative table giving a qualitative and quantitative description of the measures provided for and those implemented;(c) a description of the checking and management methods set up to ensure the effective implementation of measures under the programme, pursuant to Article 8 of Regulation (EEC) No 2158/92.Member States shall also notify subsequent updates of the documentation referred to in the first paragraph.Article 31. Competent authorities may apply for an advance of up to 30 % on the Community assistance to the national programme not earlier than 1 January of the year following the date of notification of the Commission Decision.2. Member States may apply for a second advance of not more than 30 % once they have furnished proof that 60 % of the first advance for the same programme has been utilised. The second advance may be increased to 50 % if 90 % of the first advance has been spent.3. The balance shall be paid after the Commission has received and approved the final report, a definitive financial statement and the application requesting final payment for the national programme.Article 41. From 1 July of the year following the date of notification of the Commission Decision approving the programme, the competent authorities shall forward six-monthly statements of the payments made to beneficiaries in accordance with Annex II, and accompanied by a statement describing the state of progress of the work.2. The competent authorities must submit applications for the payment of advances and balances for the national programme to the Commission, in duplicate, in accordance with Annex III.Article 51. If a Member State recovers any amounts lost through irregularities or negligence, it shall reimburse them to the Community.2. Should the Commission, within four years following payment of the balance, note any irregularity in an operation financed by the Community where the amount concerned has not been reimbursed to the Community under paragraph 1, it shall inform the Member State thereof and give it an opportunity to comment.3. If, having examined the situation and considered any comments from the Member State; the Commission confirms the irregularity, the Member State shall reimburse the amounts concerned.Article 6Regulation (EEC) No 1170/93 is hereby repealed.However, it shall continue to apply to aid applications submitted before 1 November 1998.Article 7This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 July 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 217, 31.7.1992, p. 3.(2) OJ L 51, 21.2.1997, p. 11.(3) OJ L 312, 23.12.1995, p. 1.(4) OJ L 118, 14.5.1993, p. 23.(5) OJ L 193, 9.7.1998, p. 20.ANNEX IPresentation of programmesInformation on the national programme for 200..1. Contact of the competent authority: (name, address, telephone and fax numbers, e-mail address of the contact person/body)2. Description of the programme and location of the planned measures3. Fire-risks zones concerned (within the meaning of Article 2 of Regulation (EEC) No 2158/92)4. Contribution of the programme to the implementation of the forest-fire protection plan or plans (within the meaning of Article 3 of Regulation (EEC) No 2158/92) for the zones concerned5. Duration of the programme, starting and closing dates for implementation of the programme and provisional scheduling of implementation6. Total cost of the programme and aid applied for (percentage of total cost)7. Breakdown of costs by measure (complete Table 1)8. Description of the different applications included in the national programme (complete Table 2, using one form per applicant) and summary of the applications (complete Table 3)9. Financial programming of the national programme (complete Table 4)10. Confirmation that work will not commence before the programme has been submitted: No/Yes (delete as appropriate)11. Body to which aid is to be paid and bank details12. Schedule of the supporting documents to be provided by beneficiaries; specimens of the forms on which beneficiaries are to submit their applications for payment; description of the checking and management methods put in place to ensure the effective implementation of measures under the programme13. Confirmation that no applications under the programme will be submitted to other Community FundsDateSignature and stamp>PIC FILE= "L_1999203EN.004401.EPS">>PIC FILE= "L_1999203EN.004501.EPS">>PIC FILE= "L_1999203EN.004601.EPS">ANNEX IIIntroductory remarksApplications for advances and payment, six-monthly statements and progress reports must be submitted in duplicate to: European CommissionDirectorate-General for AgricultureUnit VI FII 2Rue de la Loi/Wetstraat 200, B - 1049 BrusselsStatement of six-monthly payments made to beneficiariesUse the form in Table 1.State of progress of the workUse the form in Table 2.>PIC FILE= "L_1999203EN.004801.EPS">ANNEX III>PIC FILE= "L_1999203EN.004902.EPS">>PIC FILE= "L_1999203EN.005001.EPS">>PIC FILE= "L_1999203EN.005101.EPS">>PIC FILE= "L_1999203EN.005201.EPS">